Citation Nr: 0302101	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  00-20 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for left leg varicose veins 
on a direct basis or as secondary to stasis dermatitis of the 
left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from July 1977 to July 
1981 and from March 1983 to May 1986.  This appeal comes 
before the Board of Veterans' Appeals (Board) from a June 
2000 rating decision from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.


FINDING OF FACT

Left leg varicose veins are related to the appellant's in-
service thermal injury.


CONCLUSION OF LAW

Left leg varicose veins were incurred in service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty, in pertinent part, at Fort 
Wainwright, Alaska. 

The service medical records neither document any evidence of 
varicose veins at service entrance, nor any diagnosis of 
varicose veins during active duty service.  The records do 
show that the veteran was seen for a rash on  his legs on 
several occasions and was diagnosed with chronic dermatitis 
of the legs.  In January 1980 and April 1985, he was also 
seen for frostbite of the left foot. 

A December 1986 VA examination revealed that the veteran had 
stasis dermatitis due to an in-service thermal injury.  A 
February 1987 rating decision awarded service connection for 
residuals of left frozen foot (frostbite), and left leg 
stasis dermatitis.

A February 1988 VA orthopedic examination report indicates a 
diagnosis of residuals of frostbite of the left foot, with 
persistent, unchanged vasomotor instability symptoms, 
particularly at the left great toe, with cold sensitivity to 
cold.  

A June 1989 VA outpatient clinic note records that the 
appellant was positive for Raynaud's at 32°F.  

VA examination in December 1989 noted prominent left calf 
veins from the knee to the ankle, and then to the foot.  A 
December 1989 VA treatment report noted that the veteran had 
left leg erythema, scaling, and lichenification, with 
varicosities.  The diagnosis was stasis dermatitis.  

An October 1997 VA examination report indicates that the 
veteran had left leg dermatitis, likely secondary to venous 
stasis in the setting of varicose veins.  Treatment 
resistance was judged to be likely due to a cold injury.

A February 1998 VA examination report indicates that the 
veteran had varicose veins in the left leg.  The diagnosis 
was stasis dermatitis, involving the left lower extremity 
from the knee down, with evidence of chronic venous 
insufficiency, varicose veins, and a chronic eczematous-type 
stasis rash.  

A February 1999 treatment report notes that the veteran had 
left lower leg dermatitis.  The assessment was question of 
vascular etiology.  

A VA treatment report received in April 2000 indicates that 
the veteran's left leg was examined.  He was diagnosed with 
stasis dermatitis due to varicose veins and chronic 
stasis/lichenoid dermatitis.  

An August 2000 VA outpatient clinic report opined that the 
veteran had varicose veins and dermatitis dating from his 
military service.
 
Another VA treatment report, received in April 2001, notes 
that the veteran had stasis dermatitis secondary to left leg 
varicose veins.  

Service connection for a disability may be granted when it is 
due to a disease or injury incurred coincident with service, 
or if preexisting service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.

In the case at hand, the Board finds that direct service 
connection for varicose veins of the left leg is warranted.  
As noted above, the service medical records do not document 
any evidence of varicose veins upon entry into service.  
During service, he was diagnosed with chronic dermatitis, and 
he has been awarded service connection for stasis dermatitis 
of the left leg.  The medical records state that the 
veteran's stasis dermatitis was caused by varicose veins.  
Thus, the logical conclusion is that varicose veins were 
incurred in service, as a result of which the veteran also 
incurred stasis dermatitis.  Finally, it is well to note that 
a VA health care professional in August 2000 found that 
varicose veins were related to the appellant's active duty 
service.  Given this evidence, service connection for 
varicose veins of the left leg must be granted.

The Board notes that there has been a change in the law 
during the pendency of the appellant's claim.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), significantly added to the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations are codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2002).  The VCAA and the 
implementing regulations are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

In light of the fact that there has been a full grant of 
benefits in the case at hand, the  veteran is not prejudiced 
by the Board's review of the claim on the basis of the 
current record.

ORDER

Service connection for left leg varicose veins is granted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

